Citation Nr: 0617352	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-44 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


REMAND

The veteran maintains that he has been unemployed since 1993 
due to the severity of his pulmonary symptoms.  Service 
connection is in effect only for tuberculosis, far advanced, 
inactive with lobectomy, deemed 60 percent disabling 
effective May 28, 2002.  Until then, he owned and operated 
his own cleaning business (carpets, houses).  In 1993, he 
sold the business to his son, but apparently works part-time 
engaged in book-keeping activities for that business.  He has 
been receiving Social Security Administration retirement 
benefits since 1994.    

In July 2004, the veteran submitted a VA Form 21-4142 in 
response to the RO's June 2004 duty-to-assist letter, listing 
therein Dr. Amy Hays, a private family physician, and stating 
that he saw Dr. Hays in May 2004.  Of record are Dr. Hays' 
2002 treatment records, but not those more recent.  It 
appears that the RO acknowledged the 21-4142, but, given the 
veteran's report that he saw Dr. Hays for a "check up" in 
May 2004, it determined that the treatment record likely 
would not be pertinent to an evaluation of employability.  
That may or may not be true.  

In this connection, it is relevant that during the July 2004 
VA general medical examination, the veteran reported that Dr. 
Hays treated him for pulmonary problems, which the veteran 
said were deemed recurrent episodes of bronchitis.  The 
examination report notes, too, that the veteran has chronic 
obstructive pulmonary disease and history of allergic 
rhinitis, neither of which is service-connected, in addition 
to tuberculosis, all of which could result in manifestations 
adversely affecting breathing capacity, as the VA examiner 
appears to have acknowledged.  Pulmonary emphysema also was 
diagnosed based on contemporary VA chest X-ray studies.  
Under the circumstances, and given the veteran's basic 
contention that reduced breathing capacity is what makes him 
unemployable, complete copies of Dr. Hays' records should be 
obtained.  Also, with respect to missing records of Dr. Hays, 
where, as here, the veteran has responded specifically to a 
duty-to-assist inquiry concerning the claim, not obtaining 
the records based on his statement that he saw the doctor for 
a "check up" would be inconsistent with governing due 
process laws and regulations.      

Based on the above, this appeal is REMANDED to the RO, via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should have the veteran identify 
all sources of VA and non-VA treatment for 
his service-connected tuberculosis, 
pulmonary, far advanced, inactive with 
lobectomy, since January 2002.  The RO 
should then obtain copies of related medical 
records which are not already in the claims 
folder file.  Regardless of the veteran's 
response, the RO should attempt to obtain a 
complete set of clinical records from Dr. 
Amy Hays.

2.  Ask the veteran explicitly whether any 
doctor has addressed the cause of or basis 
for his unemployability.  If so, obtain any 
additional records as warranted based on the 
veteran's response to this inquiry.          

3.  Thereafter, conduct any further 
evidentiary development if deemed warranted.  

4.  Then readjudicate the claim based on a 
review of the whole record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
provide the veteran and his accredited 
service representative an opportunity to 
respond to it.  Thereafter, if in order, 
return the appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



____________________________________________
WILLIAM M. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





